Title: From George Washington to Josiah Quincy, 24 March 1776
From: Washington, George
To: Quincy, Josiah



Sir,
Cambridge 24th March 1776

I am favourd with your letter of the 21st Instt—it came to hand this afternoon, and I thank you for the many polite and flattering expressions which it contains—to obtain the applause of deserving men, is a heart felt satisfaction—to merit them, is my highest wish—If my conduct therefore as an Instrument in the late signal interposition of Providence hath merited the approbation

of the great Country I shall esteem it one of the most fortunate & happy events of my life. I acknowledge myself yr debtor, for the share you have bestowd on me of it.
The continuance of the Fleet in Nantasket Road affords matter for Speculation—it surpasses my comprehension—and awakens all my Suspicions—I have taken every step in my power to guard against Surprizes, but the temper of your People, seems to me to be, to apprehend no danger till it stares them in the Face—I do not think there is cause to apprehend such Marauding parties as you dread—if any stroke is aimd, it will be a capitol one, for which reason I wish to be much upon my guard; & therefore have appointed Guard Boats, lookouts, &ca—there is one evil I dread, & that is their Spies, I could wish therefore that the most attentive watch was kept to prevent any Intercourse between the Ships & Main—for this purpose, and to prevent suspected persons (for I have no doubt but that trusty Soldiers, Sergeants, and even Commissioned Officers in disguise will be sent out) from travelling about, I wish a dozn or more of Honest, sensible, and deligent Men were Imployed to haunt the Communication between Roxbury and the different landing Places nearest the Shipping, in order to question, cross question &ca all such Persons as are unknown, & cannot give an acct of themselves in a strait, & satisfactory line—If you could hire Men for this purpose whilst the Shipping continue where they now are, I would pay the Wages you shall agre⟨e⟩ upon; and thank you for the trouble, as I think it a matter of some Importance to prevent them from obtaining Intelligence of our Situation—the earliest Information should also be communicated of any movements which may be discoverd, and whether any of the Shipping are getting out, as it were by stealth.
I am exceedingly sorry to hear of your Indisposition, & heartily wish you a perfect restoration of health—I should be very happy to take you by the hand before I bid adieu to the Colony, but as my motions are regulated by those of the Enemy, I cannot say how—when—⟨o⟩r where it can happen. In sincerity and truth I remain Dr Sir Yr Most Obedt & Obligd Servt

Go: Washington

